                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                             :       No. 3:16cr347
                                                      :
                                                      :       (Judge Munley)
               v.                                     :
                                                      :
FRANK J. CAPOZZI,                                     :
                               Defendant              :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                          MEMORANDUM

       This matter arises from the government’s indictment, where Defendant

Frank J. Capozzi was charged with conspiracy to defraud the government (18

U.S.C. § 286), wire fraud (18 U.S.C. § 1343), aggravated identity theft (18 U.S.C.

§ 1028), and theft of government funds (18 U.S.C. § 641). Before the court for

disposition is a motion to suppress filed by Defendant Capozzi. (Doc. 111).

Having been fully briefed, the motion is ripe for disposition.

Background

       On March 3, 2010, Defendant Capozzi obtained a disability policy from

Allstate Insurance (hereinafter “Allstate”). (Doc. 128, Search Warrant at 2). The

policy required the policy holder to be totally unable to work to receive benefits

under the plan. (Id.) On April 1, 2011, Defendant Capozzi contacted the

insurance company and claimed that he was in an auto accident, was injured,

and was unable to work. (Id.)
      In order to receive payment on the policy, the policy holder needed proof

that he was employed and had been receiving payment from such employment.

Defendant Capozzi filed forms with Allstate indicating that he worked for Hindi

Beginnings Inc. and earned $600 per week. (Id. at 2). Allstate, however, found

evidence that Hindi Beginnings had not been paying the defendant, causing it to

become suspicious that the defendant was committing insurance fraud. (Id. at

4). At this point, Allstate had already paid the defendant a total of $3,820. (Id. at

5). On November 15, 2011, Allstate referred the complaint to the Pennsylvania

Office of Attorney General (hereinafter “PA-OAG”). (Id. at 3).

      The PA-OAG investigated the claims and discovered that the Pennsylvania

Department of Labor records had no evidence that Hindi Beginnings paid any

money to Defendant Capozzi. (Id. at 5). Additionally, the PA-OAG revealed that

the defendant was receiving unemployment compensation from a prior employer

while obtaining insurance benefits, which suggests that Defendant Capozzi was

unemployed and therefore not entitled to insurance payouts. (Id. at 3).

      When the PA-OAG discovered that Defendant Capozzi was receiving

insurance and unemployment benefits at the same time, it decided to visit Hindi

Beginnings—at its 465 South Franklin Street location—to verify whether the

defendant was actually operating a business. This location also happens to be

where Defendant Capozzi, his son, and ex-wife reside. (Doc. 138, Notes of

                                          2
Testimony of Suppression Hrg. held on Jan. 25, 2019 (hereinafter “N.T.” at 12-

13)). The PA-OAG conducted an interview of the defendant, where he admitted

that he was not employed by Hindi Beginnings and that the money that he had

reported that he had made from Hindi Beginnings was false. (Id. at 13). After

further investigation, the PA-OAG discovered that the defendant had not been

employed since 2010. (Id. at 14). When Defendant Capozzi applied for disability

benefits, he claimed that he was employed, a threshold requirement for receiving

benefits under Allstate’s policy. (Id.). In light of this inconsistency, the PA-OAG

charged Defendant Capozzi with, and arrested him for, insurance fraud and theft.

(Id. at 15-16).

      During a court proceeding, the defendant’s lawyer turned-over a stack of

information—including director meeting minutes from 2010-2011, a 2011 IRS tax

1120 form and K1, a 2011 Frank Capozzi Senior federal tax return, and a 2011

1099 miscellaneous form—all of which intended to prove that Frank Capozzi was

employed by and earning an income from Hindi Beginnings, therefore

invalidating the PA-OAG’s insurance fraud and theft charges. (Id. at 16-17).

After receiving Defendant Capozzi’s tax information, the PA-OAG requested that

he sign tax releases so that the PA-OAG could determine if in fact he had filed

taxes at all. (Id. at 19). The State of Pennsylvania, however, notified the PA-

OAG that Frank Capozzi or Hindi Beginnings never filed taxes as the documents

                                         3
he provided the PA-OAG alleged. (Id. at 20). The PA-OAG also found out that

the defendant, in his capacity as an employee, filed income tax returns worth

$8,999 with the IRS. (Id. at 21). The PA-OAG found it suspicious that Defendant

Capozzi filed federal tax returns while deciding not to file state tax returns. (Id.)

To further investigate this inconsistency, the PA-OAG contacted a special agent

with the IRS to find out why Frank Capozzi did not pay any federal taxes, but,

received a tax refund. (Id.) The agent told the PA-OAG that individuals, in order

to scam the IRS, might report a low income in order to maximize federal earned

income tax credits. (Id.)

      Viewing all of this evidence in its totality, the PA-OAG not only had

suspicion that the defendant committed insurance fraud, but it also had suspicion

that he committed tax fraud in his capacity as an employee of Hindi Beginnings.

The PA-OAG subsequently decided to apply for a warrant to search Hindi

Beginnings to determine if the documents that Defendant Capozzi provided the

PA-OAG were accurate and authentic, in which case the PA-OAG would

withdraw its charges. (Id. at 24). Based upon the facts and circumstances listed

above, the PA-OAG requested that a search warrant be issued for 465 South

Franklin Street Wilkes Barre, Pennsylvania—where Hindi Beginnings is

headquartered—so that any record or documentation pertaining to its

investigation could be seized and examined. (Doc. 128, Search Warrant at 6).

                                           4
The warrant also sought to authorize the search of any and all real property

located specifically at this address including but not limited to: general business

areas, offices, attics, basements, bedrooms, common areas, file rooms, curtilage

areas and any additional places that records—pertaining to Hindi Beginnings—

may be kept. (Id.) The PA-OAG expressed that by examining the 465 South

Franklin Street address, it expected to find evidence that Hindi Beginnings did

not conduct a real business. (Id. at 7). This would indicate that Defendant

Capozzi did not receive a legitimate salary as claimed in his documents provided

to the PA-OAG. (Id.)

        On, July 30, 2013, the Magistrate Judge authorized the search warrant

(N.T. at 53). The next day, the PA-OAG executed a search warrant at 465 S.

Franklin Street. (Id. at 27). During the search, the PA-OAG not only found

computers, phones, records relating to Defendant Capozzi’s disability claim with

Allstate, but the PA-OAG also found tax records and a thumb drive1 that

contained over 400 individuals’ personal identifiable information used for the filing

of hundreds of federal income tax returns. (Id. at 28-29). The PA-OAG

subsequently notified federal authorities about the defendant’s possible federal

crimes. (Id. at 30).




1
    A thumb drive is a portable, computer, storage device.
                                           5
     At all times throughout the search, the entire structure was under the

defendant’s control. Despite having control over the entire premises, the

defendant seeks to have evidence found on the thumb drive—relating to tax

fraud—suppressed. On January 17, 2019, we held a suppression hearing and

heard testimony of Agent Douglas Hilyard of the PA-OAG regarding the

investigation that resulted in the search warrant for the 465 South Franklin Street

structure. The parties have submitted briefs bringing this case to its current

posture.

Discussion

     The Fourth Amendment of the United States Constitution specifically

guarantees “[t]he right of the people to be secure in their persons, houses,

papers and effects, against unreasonable searches and seizures. . . .” See U.S.

CONST. amend. IV. Governmental searches conducted pursuant to a validly

obtained warrant do not violate this guarantee.

     In the instant case, a search warrant was obtained; however, Defendant

Capozzi seeks to suppress evidence found on the thumb drive on two grounds.

First, the defendant argues that Pennsylvania, rather than federal law, should

apply in this case because of the PA-OAG’s involvement. As a result, the

defendant claims that Pennsylvania’s more protective privacy rights should apply.

Second, the defendant claims that the description in the warrant was overbroad

                                         6
because it sought all business records in the 465 South Franklin Street

structure—parts of which Frank Capozzi did not have control—without

delineating which parts of the house the PA-OAG had authority to search. We

disagree with both of these assertions, and we will address them in turn.


   I.      Applicability of Pennsylvania Law

         With respect to Defendant Capozzi’s first argument, we reject his assertion

that Pennsylvania law applies because the government has charged the

defendant with several federal charges including conspiracy to defraud the

government pursuant to 18 U.S.C. §286, wire fraud pursuant to 18 U.S.C. §

1343, aggravated identity theft pursuant to 18 U.S.C. § 1028, and theft of

government funds pursuant to 18 U.S.C. § 641. (Doc. 1). These charges were

brought in federal court and in federal court federal law on the admissibility of

evidence applies, not state law. Elkins v. United States, 364 U.S. 206, 223-4

(1960). As a result, we will apply federal law.


   II.     Search Warrant


         Next we must determine, consistent with federal law, whether the PA-

OAG’s search warrant was overbroad. The Fourth Amendment of the federal

constitution places restrictions on a law enforcement officer’s ability to execute a

search. See U.S. CONST. amend. IV. The Warrant Clause of the Fourth

                                           7
Amendment prohibits the issuance of a warrant unless it “particularly describ[es]

the place to be searched and the persons or things to be seized.” Andresen v.

Maryland, 427 U.S. 463, 480 (1976). “It is enough if the description is such that

the officer with a search warrant can, with reasonable effort, ascertain and

identify the place intended.” Steele v. United States, 267 U.S. 498 (1925). The

scope of a search warrant depends upon the extent of a showing of probable

cause; a warrant’s authority to search shall not include more than is covered by

the showing of probable cause to search. Maryland v. Garrison, 480 U.S. 79, 84

(1987). “[P]robable cause exists where ‘the facts and circumstances within [an

officer's] knowledge and of which [he] had reasonably trustworthy information

[are] sufficient in themselves to warrant a man of reasonable caution in the belief

that an offense has been or is being committed.” Safford Unified Sch. Dist. No. 1

v. Redding, 557 U.S. 364, 370 (2009) (quoting Carroll v. United States, 267 U.S.

132, 162 (1925)).

      It is our view that the warrant’s authority to search does not include more

than is covered by the showing of probable cause. When the PA-OAG

discovered that Defendant Capozzi was receiving insurance and unemployment

benefits at the same time, it grew suspicious that the defendant was committing

insurance fraud and decided to conduct an investigation. (Doc. 138). In its

investigation, the PA-OAG discovered that although the defendant had filed

                                         8
federal taxes with the IRS, he had not filed taxes with the state of Pennsylvania.

(Id. at 21). This gave the PA-OAG trustworthy facts sufficient for a reasonable

person to believe that the defendant committed not only insurance fraud, but also

tax fraud. Carroll, 267 U.S. at 162 (1925). Consequently, the PA-OAG had

probable cause to conduct a search at Hindi Beginnings.

      With respect to particularity, the warrant specifically delineated where the

PA-OAG was authorized to search: general business areas, offices, attics,

basements, bedrooms, common areas, file rooms, curtilage areas and any

additional places that records may be kept. (Doc. 128, Search Warrant at 6).

Therefore, the warrant specifically ascertained the scope of the PA-OAG’s

search. The warrant also specified what items it was authorized to seize: all

items pertaining to proving the legitimacy of Hindi Beginnings as a business.

(Id.). Although other members of Defendant Capozzi’s family lived in the 465

South Franklin Street structure, the defendant remained in full control of the

structure as he operated his daily business activities within the entire building.

(N.T. at 55). There is nothing in the facts indicating that Hindi Beginnings was

divided as a separate entity from the entire structure. (Id.); see also United

States v. Whitney, 633 F2d 902, 907 (9th Cir. 1980) (upholding a search of a

structure that was subdivided into two apartments because the defendant had

control over both). As such, we will deny the defendant’s motion to suppress.

                                          9
Conclusion

      For the reasons stated above, the PA-OAG had probable cause to search

parts of the 465 Franklin Street structure, which were specifically delineated in

the warrant. We will, therefore, deny the defendant’s motion to suppress. An

appropriate order follows.



Date: March 25, 2019                            BY THE COURT:




                                                s/ James M. Munley
                                                JUDGE JAMES M. MUNLEY
                                                United States District Court




                                        10
